369 U.S. 402 (1962)
MURPHY ET AL.
v.
UNITED STATES.
No. 317.
Supreme Court of United States.
Decided April 2, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Albert A. Fiok for petitioners.
Solicitor General Cox, Assistant Attorney General Miller and Beatrice Rosenberg for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Third Circuit is vacated and the case is remanded to that court with instructions to dismiss the appeal. DiBella v. United States, 369 U.S. 121.
MR. JUSTICE BLACK dissents.